DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
                                       Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 6/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

                                         Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 11-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chandler et al. (US 5,419,145).                                           
In regards to claim 1, Chandler discloses a device (refer to Fig. 5) for an absorption chiller or an absorption heat pump (refer to col.6, lines 4-7; Fig. 5), with a heat (12, 44 with coils 18 and 48), through which a working medium (cooling water) flows; and a distributing device (distribution device sprays; col.4, line 30) for a sorption agent (an aqueous alkali metal hydroxide solution as the working fluid; refer to abstract), which is configured to dispense the sorption agent on a heat exchange surface (surfaces of heat exchange coils 18, 48) of the heat exchanger (12, 44) in a refrigerant environment (cylindrical shell 76), such that the sorption agent, which forms a working pair (two fluids exchange heat) with the refrigerant, at least partially absorbs the refrigerant from the refrigerant environment (refer to col.4, lines 24-29), and in doing so emits released heat to the heat exchanger (heat exchanger coils 18 and 48), or at least partially desorbs the refrigerant from the sorption agent in an environment of the sorption agent, and in doing so absorbs heat from the heat exchanger (heat exchanger coils 18 and 48), wherein the distributing device has a jet device (a spray header 22, 45), which is configured to emit the sorption agent on the heat exchange surface (surface of heat exchanger coils 18 and 48) in the form of one or several jets (spray or sprays), and in so doing generate turbulent flows of the sorption agent on the heat exchange surface (refer to col.3, lines 53-57 for generating turbulent flow).  
In regards to claim 7, Chandler meets the claim limitations as disclosed in the rejection of claim 1. Further, Chandler discloses wherein the jet device is configured to dispense the jets as continuous jets of the sorption agent (the absorber, for a constant water flow rate, rises significantly; col.3, lines 41-46).   
In regards to claim 11, Chandler meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches an absorber for an absorption chiller or (refer to col.6, lines 4-7; Fig. 5), with a device according to claim 1, wherein the refrigerant is at least partially absorbed (during absorption process; col.1, line 44) from the refrigerant environment, and in so doing emits released heat to the heat exchanger.  
In regards to claim 12, Chandler meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches a desorber for an absorption chiller or an absorption heat pump (refer to col.6, lines 4-7; Fig. 5), with a device according to claim 1, wherein the refrigerant is desorbed (during desorption process; col.1, line 44) from the sorption agent at least partially in the environment of the sorption agent, and in so doing absorbs heat from the heat exchanger.  
In regards to claim 13, Chandler meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches an absorption chiller, with a device according to claim 1 (refer to col.4, line 38; Fig. 5).  
In regards to claim 14, Chandler meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches an absorption heat pump, with a device according to claim 1 (refer to col.6, lines 4-7; Fig. 5).  
In regards to claim 15, Chandler discloses a method for dispensing an absorption agent in an absorption chiller or an absorption heat pump (refer to col.6, lines 4-7; Fig. 5), in which a working medium (cooling water) flows through a heat exchanger (heat exchanger coils 18 and 48); and a sorption agent (an aqueous alkali metal hydroxide solution as the working fluid; refer to abstract) is dispensed on a heat exchange surface (surfaces of heat exchange coils 18, 48) of the heat exchanger by means of a distributing device (distribution device sprays; col.4, line 30) in a (two fluids exchange heat) with the refrigerant, at least partially absorbs the refrigerant from the refrigerant environment, and in doing so emits released heat to the heat exchanger (heat exchanger coils 18 and 48), or at least partially desorbs the refrigerant from the sorption agent in an environment of the sorption agent, and in doing so absorbs heat from the heat exchanger, wherein the distributing device has a jet device (a spray header  22, 45), with which the sorption agent is emitted on the heat exchange surface (surface of heat exchanger coils 18 and 48) in the form of one or several jets (spry or sprays), and thereby turbulent flows of the sorption agent are generated on the heat exchange surface (refer to col.3, lines 53-57 for generating turbulent flow).  

Claims 16-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by De LARMINAT et al. (US 2010/0242533).
In regards to claim 16, DE LARMINAT discloses a device (vapor compression system; Fig. 7A) for a chiller or a heat pump, with a heat exchanger (heat exchanger of tube bundle 78), through which a working medium (a process fluid, for example, water, ethylene glycol, calcium chloride brine) flows, and a distributing device (distributor 80) for a refrigerant (refrigerant 110), which is configured to dispense the refrigerant on a heat exchange surface (surface of heat exchanger tube bundle 78) of the heat exchanger in a refrigerant environment, such that the refrigerant is at least partially evaporated (partially evaporated refrigerant 96; par. 44) in the refrigerant environment, and in so doing absorbs heat from the heat exchanger, wherein the distributing device (80) has a jet device (nozzles 81), which is configured to emit the (refrigerant jets 110, refer to par. 56), and in so doing generate turbulent flows of the refrigerant on the heat exchange surface (refer to the vapor refrigerant 96 caused by turbulent flow; Fig. 7A).  
In regards to claim 17, DE LARMINAT discloses a method for dispensing a refrigerant in a chiller or a heat pump (vapor compression system 14; Fig. 7A), in which a working medium (a process fluid, for example, water, ethylene glycol, calcium chloride brine) flows through a heat exchanger (heat exchanger of bundle 78); and a refrigerant (110) is dispensed on a heat exchange surface (surface of heat exchanger tube bundle 78) of the heat exchanger by means of a distributing device (distributor 80) in a refrigerant environment, such that the refrigerant is at least partially evaporated (partially evaporated refrigerant 96; par. 44) in the refrigerant environment (refer to par. 56), and in so doing absorbs heat from the heat exchanger (refer to par. 37); wherein the distributing device (80) has a jet device (nozzles 81), with which the refrigerant is emitted on the heat exchange surface in the form of one or several jets (refrigerant jets 110, refer to par. 56), and in so doing generates turbulent flows of the refrigerant on the heat exchange surface (refer to the vapor refrigerant 96 caused by turbulent flow; Fig. 7A).   

      
                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 5,419,145) in view of Tomihisa et al. (JPH05172438). 
In regards to claim 2, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface in the form of several parallel jets.  
         Tomihisa teaches an absorption chiller (Figure 8) comprising a jet device (spraying device 20), wherein the jet device is configured to emit the sorption agent on the heat exchange surface in the form of several parallel jets (refer to par. 35).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chandler such that the jet device to be emitted the sorption agent on the heat exchange surface in the form of several parallel jets as taught by Tomihisa in order to uniformly sprayed with a small piping resistance (refer to par. 35 of Tomihisa).
In regards to claim 5, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device has a jet plate with a flat 
           However, Tomihisa teaches an absorption chiller (Figure 8) comprising a jet device (spraying device 20), wherein the jet device (20) has a jet plate (droplet dispersion plate 24) with a flat distribution of spaced apart jet sources (as can be seen in Fig. 1), which each comprise a source (liquid from a separation pipe 21) for one of the several jets of the sorption agent.
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chandler such that the jet device having a jet plate with a flat distribution of spaced apart jet sources, which each comprise a source for one of the several jets of the sorption agent in view of Tomihisa’s teachings in order to uniformly sprayed with a small piping resistance (refer to par. 35 of Tomihisa).
In regards to claim 8, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent from the jet device at a differential pressure of about 0.25 bar to about 2.50 bar.  
         Tomihisa does however teach an absorption chiller (Figure 8) comprising a jet device (spraying device 20). In particular, Tomihisa teaches that the concentrated solution is sent to the spraying device 20 of the absorber 5 via the liquid introduction pipe 19 due to the difference in head and pressure of the liquid 8 (refer to par. 12 of Tomihisa). 
(par. 10 of Tomihisa). Therefore, since the general conditions of the claim, i.e. the jet device to be emitted the sorption agent from the jet device at a differential pressure and design factors involved, were disclosed in the prior art by Tomihisa, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chandler, by setting the jet device at a differential pressure to be in a range of about 0.25 bar to about 2.50 bar.
In regards to claim 9, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface at an emission speed of about 3 m/s to about 15 m/s.  
          Tomihisa does however teach an absorption chiller (Figure 8) comprising a jet device (spraying device 20). In particular, Tomihisa teaches that the speed at which the liquid is ejected from the liquid distribution orifice 22 increases and collides with the inside of the cover plate 23 to spread and decelerate, so that the liquid flow may collide with the heat transfer tube. It is possible to prevent the generation of mist (refer to par. 33 of Tomihisa). 
Therefore, the jet device to emit the sorption agent on the heat exchange surface at an emission speed is recognized as result-effective variables, i.e. a variable which (par. 33 of Tomihisa). Therefore, since the general conditions of the claim, i.e. the jet device to emit the sorption agent on the heat exchange surface at an increased or decreased emission speed and design factors involved, were disclosed in the prior art by Tomihisa, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chandler, by setting the emission speed of the jet device to emit the sorption agent on the heat exchange surface to be in a range of about 3 m/s to about 15 m/s.

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 5,419,145) in view of De LARMINAT et al. (US 2010/0242533). 
In regards to claim 3, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface with one or several transverse jets, wherein the transverse jets run transverse to the heat exchange surface.  
              However, De LARMINAT teaches a vapor compression system (14; Fig. 7A) comprising a jet device (a plurality of nozzles 81), wherein the jet device (81) is configured to emit the sorption agent (refrigerant 110) on the heat exchange surface (surfaces of heat exchange tube bundles 78) with one or several transverse jets (the angled refrigerant jets 110 is being considered one or several transverse jets; Fig. 7A), wherein the transverse jets run transverse to the heat exchange surface (refer to par. 56, wherein at predetermined angular intervals, for example, between about 15 degrees to about 60 degrees to apply or distribute applied refrigerant 110).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chandler such that the jet device is configured to emit the sorption agent on the heat exchange surface with one or several transverse jets, wherein the transverse jets run transverse to the heat exchange surface in view of De LARMINAT’s teachings in order to uniformly direct/distribute or apply refrigerant onto the surface of at least one tube of the tube bundle (refer to par. 56 of De LARMINAT).
In regards to claim 4, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface with one or several inclined jets, wherein the inclined jets run inclined to the heat exchange surface.  
         However, De LARMINAT teaches a vapor compression system (14; Fig. 7A) comprising a jet device (a plurality of nozzles 81), wherein the jet device is configured to emit the sorption agent (refrigerant 110) on the heat exchange surface (surfaces of heat exchange tube bundles 78) with one or several inclined jets (the angled refrigerant jets 110 is being considered one or several inclined jets; Fig. 7A), wherein the inclined jets run inclined to the heat exchange surface (refer to par. 56, wherein at predetermined angular intervals, for example, between about 15 degrees to about 60 degrees to apply or distribute applied refrigerant 110).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chandler such that the jet  (refer to par. 56 of De LARMINAT).
In regards to claim 10, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the jet or the several jets on the heat exchange surface at an angle perpendicular to the gravitational direction.  
         However, De LARMINAT teaches a vapor compression system (14; Fig. 7A) comprising a jet device (a plurality of nozzles 81), wherein the jet device (81) is configured to emit the jet or the several jets (refrigerant jets 110; Fig. 7A) on the heat exchange surface (surfaces of heat exchange tube bundles 78) at an angle perpendicular (refer to Fig. 7A for at least different angled refrigerant jets 110 which includes the horizontal left and right jets which is perpendicular to the gravitational direction) to the gravitational direction (Fig. 7A).  
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chandler such that the jet device is configured to emit the jet or the several jets on the heat exchange surface at an angle perpendicular to the gravitational direction in view of De LARMINAT’s teachings in order to uniformly direct/distribute or apply refrigerant onto the surface of at least one tube of the tube bundle (refer to par. 56 of De LARMINAT).

                                            Response to Arguments 
The Drawing objection noted in Office Action dated 5/19/2021 were overcome in view of the remarks and here by withdrawn.
The claim rejections under 35 U.S.C. § 112, fourth paragraph noted in Office Action dated 5/19/2021 were overcome in view of the remarks and here by withdrawn.
Applicant's arguments filed on 08/19/2021 have been considered and are not persuasive. 
Applicant argues on page 8 that none of the applied references teach or suggest a jet device, to emit the sorption agent on the heat exchange surface in the form of one or several jets. 
In response: the term jets defined as a rapid stream of liquid or gas forced out of a small opening. In the view of the definition of jet the spray headers 22, 45 of Chandler clearly functions as jets to emit the sorption agent on the surface of heat exchanger 12, 44 in the form of one or several jets 22, 45. 
Applicant argues on page 8 that Chandler does not disclose any jetting of a sorption agent by means of one or more jets.
In response: Chandler teaches jetting or spraying the an aqueous alkali metal hydroxide solution as the working fluid which function as sorption agent by means of one or more jets or spray heads 22.
 
Applicant further argues on page 8 that Chandler does not disclose that turbulent flows on the heat exchanger are generated by the impact of the sorption agent. Rather, it is exclusively disclosed that turbulence is generated by adding an additive to the medium
In response: it is noted that the an aqueous alkali metal hydroxide solution with or without additives is the sorption agent, which forms heat exchanger tube interface comprises a highly agitated turbulent, see col.3, lines 53-57.
Applicant further argues on page 8 that the sprayer (22) of Chandler is not suitable for impacting the heat exchanger with the medium so strongly that a turbulent flow is created, since, during a spraying process, the speed of the medium naturally decreases rapidly after leaving the sprayer. 
In response: it is noted that the allegation that the sprayer (22) of Chandler is not suitable for impacting the heat exchanger with the medium so strongly that a turbulent flow is created, since, during a spraying process, the speed of the medium naturally decreases rapidly after leaving the sprayer, is only Applicant’s opinion not fact.
Applicant further argues on page 8 that it would not be prima facie obvious to introduce jets into Chandler to create a turbulent flow on the heat exchanger because Chandler teach creating a turbulent flow in a different manner by creating an additive
In response: as noted in the above response, the aqueous alkali metal hydroxide solution with or without additives is the sorption agent, which forms heat exchanger tube interface comprises a highly agitated turbulent, see col.3, lines 53-57,and the prima facie obviousness is met.
Applicant argues on page 9 that neither DeLarminat nor Tomihisa relates to turbulent flow; neither DeLarminat nor Tomihisa cure the deficiencies of Chandler. 
In response: DeLarminat and Tomihisa’s reference are not cited for teaching turbulent flow as this limitation has already been disclosed by Chandler.


                                                        Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763